CODESMART HOLDINGS, INC. 275 Seventh Avenue, 5th Floor New York, NY 10001 August 15, 2013 BY EDGAR Ms. Anne Nguyen Parker, Branch Chief Mr. Paul Monsour, Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: CodeSmart Holdings, Inc. (the “Company”) Amendment No. 1 to Current Report on Form 8-K filed July 12, 2013 (the “8-K/A”) Filed No. 333-180653 Dear Ms. Parker: Reference is made to your comment letter, dated August 1, 2013, to the Company, relating to the subject filing (the “Comment Letter”). The Company hereby requests that it be permitted to respond to the Comment Letter not later than August 30, 2013. The Company’s accountant and auditors require the additional time to address certain of the comments in the Comment Letter. Very truly yours, /s/ Ira Shapiro Name: Ira Shapiro Title:Chief Executive Officer
